In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
DOUGLAS A. DINUNZIO,      *
                          *                          No. 14-1151V
              Petitioner, *                          Special Master Moran
                          *
v.                        *                          Filed: December 15, 2015
                          *
SECRETARY OF HEALTH       *                          Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                          Guillain-Barré Syndrome (“GBS”).
                          *
              Respondent. *
*********************

Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner;
Julia W. McInerny, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On December 11, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Douglas A. Dinunzio on November 25, 2014.
In his petition, Mr. Dinunzio alleged that the seasonal influenza (“flu”) vaccine,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which he received on January 25, 2014, caused him to suffer Guillain-Barré
Syndrome (“GBS”). Petitioner further alleges that he experienced the residual
effects of this condition for more than six months. Petitioner represents that there
has been no prior award or settlement of a civil action for damages as a result of
his condition.

       Respondent denies that the flu vaccine caused petitioner’s GBS or any other
injury.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $498,000.00 in the form of a check payable to petitioner,
        Douglas A. Dinunzio. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-1151V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2